DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis et al (US 20100070050).
Regarding claim 1, Mathis et al (hereafter Mathis) discloses an implant assembly for treating a lung of a patient with chronic obstructive pulmonary disease, the implant assembly comprising: an elongate body  (3703) having a constrained delivery configuration and a deployed bent configuration adapted to compress a lung tissue volume (paragraph 0165, 0160, 0163, 0179) at least a portion of the elongate body comprising at least one alloy having a high austenite final tuning, wherein the high austenite final tuning is characterized by an austenite final temperature that is greater than about 30 degrees Celsius (paragraph 0165, 0180, Af at body temperature, which is considered to be 37 degrees C).
Regarding claim 2, Mathis discloses all of the limitations set forth in claim 1, wherein the elongate body having high austenite final tuning is characterized by a lower strength than an implant having a lower austenite final tuning when the elongate body is delivered to or deployed in lung tissue (the implant having a lower austenite final tuning is not positively claimed, therefore, does not have to disclose the implant with a lower austenite final tuning. Since the elongate body is able to have a high austenite final tuning characterized by a lower strength than an arbitrary other implant with a lower austenite final tuning, the prior art meets the limitations).
Regarding claim 3, Mathis discloses all of the limitations set forth in claim 1, wherein the elongate body having high austenite final tuning is characterized by a lower tensioning load or force than an implant having a lower austenite final tuning (the implant having a lower austenite final tuning is not positively claimed, therefore, does not have to disclose the implant with a lower austenite final tuning.  Since the elongate body is able to have a high austenite final tuning characterized by a lower tensioning load or force than an arbitrary other implant with a lower austenite final tuning, the prior art meets the limitations).
Regarding claim 5, Mathis discloses all of the limitations set forth in claim 1, further comprising a cooled delivery catheter (paragraph 0152) containing the elongate body and configured to temporarily cool at least a portion of the elongate body below the austenite final temperature so as to temporarily convert the elongate body to a martensitic metallic phase (paragraph 0152).
Regarding claim 6, Mathis discloses all of the limitations set forth in claim 1, wherein the at least one alloy comprises a nitinol, nickel, or titanium metal and the elongate body comprises a coil (Nitinol, paragraph 0152). 
Regarding claim 7, Mathis discloses all of the limitations set forth in claim 1, wherein the elongate body comprises a proximal portion, a distal portion, and an intermediate portion, (coil inherently has a proximal, distal, and intermediate portions) wherein the intermediate portion is characterized by the high austenite final tuning (since the entire coil has a high austenite final tuning, the intermediate portion also would have a high austenite final tuning, the limitation does not exclude the proximal and distal portions from having the same austenite final tuning) .
Regarding claim 18, Mathis discloses an implant system for treating a lung of a patient with chronic obstructive pulmonary disease, the implant system comprising: an elongate implant support (delivery catheter) having a proximal end and a distal end configured for advancement into the lung of a patient in alignment with a first region of a patient; and a plurality of alternatively selectable implants, each implant having: an elongate implant body deployable from an insertion configuration to a deployed configuration within the lung, the elongate body in the insertion configuration advanceable distally within the lung by the implant support (paragraph 0036), and the elongate body, when deployed from the insertion configuration to the deployed configuration in the lung, configured to locally compress an associated volume of lung tissue by applying an associated compressive load (paragraph 0007, 0019); wherein the elongate bodies of the plurality of implants have differing strengths at body temperature so that the compressive loads are variably selectable by selecting and deploying a desired implant having a desired strength (paragraph 0036, lengths vary, paragraphs 0143, 192, implants with different sizes, lengths and shapes will have different strengths at a given temperature).
Regarding claim 19, Mathis discloses all of the limitations set forth in claim 18, further comprising an imaging system suitable for identifying localized lung tissue strength or density (paragraph 0022).
Regarding claim 20, Mathis discloses all of the limitations set forth in claim 18, wherein the elongate bodies of the plurality of implants have differing lengths (paragraph 0036).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  4, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 20100070050) as applied to claim 1 above.
Regarding claim 4, Mathis discloses all of the limitations set forth in claim 1, further comprising a loading cartridge (paragraph 0055, 0061, figure 38) containing the elongate body. The disclosure does not specifically disclose that the cartridge temporarily cools at least a portion of the elongate body below the austenite final temperature so as to temporarily convert the elongate body to a martensitic metallic phase. However, the prior art teaches that the elongate body in the cartridge in figure 38 can be cooled to a martensitic metallic phase to be flexible and easy to deliver. Mathis also teaches that the loading cartridge can be attached to the catheter so that a lumen of the loading cartridge is coaxial with the lumen of the catheter so that the loading cartridge is axially affixed relative to the catheter and pushing the elongated body from the attached loading cartridge to within the catheter with a pusher. Therefore, it would have been within the skill of one with ordinary skill in the art at the time of the invention to have a loading cartridge coaxial with the lumen of the delivery catheter such that the elongate body is cooled within the loading cartridge via the delivery catheter with the cooling system (paragraph 0045) to maintain the elongate body in the cartridge in a martensitic metallic phase prior in order to allow the elongate body to be flexible and easy to deliver. 
Regarding claim 8, Mathis discloses all of the limitations set forth in claim 7, and further teaches that at least a portion of the metal of the device can be transformed to an austenite phase condition in the deployed condition and that the delivered elongate body can take on a variety of shapes (paragraph 0046). Mathis also discloses in figure 37 that the proximal and distal ends of the elongate body have similar straightened shape and the intermediate portion has a curved shape. Therefore, it would have been within the skill of one with ordinary skill in the art at the time of the invention to make an implant having the high austenite phase condition for just the intermediate portion of the elongate body, wherein a proximal portion and a distal portion would have similar shapes and can alternatively be characterized by a low austenite final tuning relative to the portion of high austenite final tuning, in order to create a desired delivery shape. 
Regarding claim 10, Mathis discloses all of the limitations set forth in claim 1, wherein since Mathis teaches at least a portion of the metal of the device can be transformed to an austenite phase condition in the deployed condition, it also would have been within the level of one with ordinary skill in the art at the time of the invention to then make the entire length of the elongate body characterized by the high austenite final tuning along an entire length thereof in order to create a desired delivery shape, since it has been held that since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Regarding claim 11, Mathis discloses all of the limitations set forth in claim 1, wherein Mathis teaches the system can be cooled to 37 degrees Celsius or colder. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the austenite final temperature characterized by an austenite final temperature that is in a range from about 30 degrees Celsius to about 35 degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 12, Mathis discloses implant assembly for treating a lung of a patient with chronic obstructive pulmonary disease, the implant assembly comprising: an elongate body (figure 37) having proximal and distal portions and an intermediate portion (central curved portion in figure 37) therebetween, wherein the elongate body has a constrained delivery configuration and a deployed configuration adapted to compress a lung tissue volume (paragraph 0165), wherein: at least one of the proximal, distal, and intermediate portions comprise an alloy having a first austenite final tuning (paragraph 0045, at least a portion can be transformed to the austenite phase condition). Mathis does not specifically disclose at least one of the proximate, distal, and intermediate portions comprise an alloy having a second austenite final tuning different from the first austenite final tuning. However, since Mathis discloses ‘at least a portion’ having a high austenite phase condition (paragraph 0045) and that the delivered elongate body can take on a variety of shapes (paragraph 0046), it would have been suggested to one with ordinary skill in the art at the time of the invention to also include at least another portion of the device that would have different material characteristics such as an allow comprising a second austenite final tuning different from the first austenite final tuning. Therefore, it would have been obvious to make this modification in order to create a desired delivery shape, since it has been held that since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Regarding claim 13, Mathis discloses all of the limitations set forth in claim 12, wherein Mathis further suggests in figure 37 that the proximal and distal portions have a more straightened shape whereas the intermediate portion comprises a more curved shape (figure 37). Therefore, it would have suggested to one with ordinary skill in the art at the time of the invention to more specifically make the proximal and distal portions comprise the alloy having the first austenite final tuning and the intermediate portion comprises the alloy having the second austenite final tuning in order to create a desired delivery shape, since it has been held that since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 20100070050) as applied to claim 18 above, and further in view of Clauson et al (US 20140213958). 
Regarding claim 21, Mathis discloses all of the limitations set forth in claim 18, wherein Mathis further teaches the elongate bodies of the plurality of implants can have an austenite final tunings at or below body temperature, but does not teach that the plurality of implants have differing austenite final tunings. However, Clauson et al (hereafter Clauson) teaches it was known in the art at the time of the invention to select an appropriate implant based on having a close austenite final tuning similar to the patient’s body temperature to prevent the implant to move back and forth between martensitic and austenitic phases (paragraph 0051). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the plurality of implants have differing austenite final tunings, as taught by Clauson, in order tailor the delivered implant to the patient’s body temperature and prevent the implant from moving back and forth between martensitic and austenitic phases.  
Allowable Subject Matter
Claims 9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations set forth in claims 8, 12, and 13 (see above). However the claims have not been rejected over the body of prior art because no reference could be found that specifically teaches the first austenite final tuning characterized by having a different strength than the second austenite final tuning at body temperature as claimed in claims 14 and 15. The prior art also does not teach or suggest the implant having a portion with a first austenite final tuning specifically having an austenite final temperature that is in a range from about 5 degrees Celsius to about 15 degrees Celsius. Although the prior art discloses temperature conditions for the austenite final temperature to be below body temperature of about 37 degrees Celsius, which includes the range of 5 degrees Celsius to about 15 degrees Celsius, the prior art does not provide sufficient specificity to constitute an anticipation or provide a teaching for the claimed subject matter, since there is no suggestion, teaching or motivation to produce the claimed invention. The prior art also fails to teach an elongate body specifically comprising an intermediate portion comprising an alloy having a first austenite final tuning, a proximal portion comprising an alloy having a second austenite final tuning, and a distal portion comprising a third austenite final tuning different than the first and second austenite final tunings, since there is no suggestion or teaching produce the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/
Primary Examiner, Art Unit 3771